Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Park (U. S. Patent 10,067,733).
Regarding claim 1,  communication method for setting data comprising: 
establishing a wireless communication with a sound generation device (figure 10, item 1004); and 
transmitting to the sound generation device the setting data related to generation of sound or control of generation of sound in response to the establishing the wireless communication with the sound generation device (figure 10, item 1014),
wherein the establishing the wireless communication is achieved by identifying one mobile communication terminal from a plurality of mobile communication terminals capable of communicating by a wireless signal, by the sound generation device (column 23, lines 30-35, the module enables identifying from among plural mobile terminals).
Regarding claim 2, Park discloses the communication method for setting data according to claim 1, wherein the setting data includes at least one of information regarding tone parameters of a musical instrument, a score, accompaniment data, and an applicable effector (figure 8, where the setting data regards an effector).
Regarding claim 3, Park discloses the communication method for setting data according to claim 1, further comprising receiving musical instrument information indicating a type of a musical instrument, wherein the setting data is the setting data based on the musical instrument information (setting information may be based emulating the play of a type of musical instrument such as a guitar, column 2, lines 40-44).
Regarding claim 4, Park discloses a sound generation method executed by a sound generation system including a sound generation device and a mobile communication terminal capable of wireless communication with the sound generation device comprising: 
identifying one mobile communication terminal from a plurality of mobile communication terminals capable of communicating by a wireless signal, by the sound generation device (column 23, lines 30-35, the module enables identifying from among plural mobile terminals, according to unique identifier information); 
acquiring setting data regarding generation of a sound or control of generation of a sound from identified one mobile communication terminal, by the sound generation device (figure 10, item 1008, transmit and synchronize playing start); 
detecting an operation on the sound generation device to output a sound based on detected operation and the setting data, by the sound generation device (determine sensing figure 10, item 1010); and 
transmitting to the sound generation device the setting data related to generation of sound or control of generation of sound by the identified one mobile communication terminal in response to establishing the wireless communication with the sound generation device (figure 10, item 1014).
Regarding claim 5, Park discloses the sound generation method according to claim 4, wherein the setting data includes at least one of information regarding tone parameters of a musical instrument, a score, accompaniment data, and an applicable effector (figure 8, where the setting data regards an effector).
Regarding claim 6, Park discloses the sound generation method according to claim 4, further comprising: 
transmitting musical instrument information indicating a type of a musical instrument by the sound generation device (figure 10, item 1008); and 
receiving the musical instrument information by the identified one mobile communication terminal, wherein the setting data is the setting data based on the musical instrument information (figure 10, item 1014).
Regarding claim 7, Park discloses a mobile communication terminal 104 for wireless communication with a sound generation device 101, the mobile communication terminal comprising: 
a processor (104 is understood to have a processor, like item 101); and 
a memory (104 is understood to have a memory, like item 101) storing instructions executable by the processor, wherein: 
the instructions include transmitting (figure 10 item 1014) to the sound generation device 101 setting data related to generation of sound or control of generation of sound, and the wireless communication (figure 10 item 1004) is established by identifying one mobile communication terminal from a plurality of mobile communication terminals capable of communicating by a wireless signal, by the sound generation device (column 23, lines 30-35, the module enables identifying from among plural mobile terminals, according to unique identifier information).
Regarding claim 8, Park discloses the mobile communication terminal according to claim 7, wherein the setting data includes at least one of information regarding tone parameters of a musical instrument, a score, accompaniment data, and an applicable effector (figure 8, where the setting data regards an effector)..
Regarding claim 9, Park discloses the mobile communication terminal according to claim 7, wherein 
the setting data is the setting data based on musical instrument information indicating a type of a musical instrument (a guitar type emulation is suggested figure 8), and 
the musical instrument information is transmitted from the sound generation device (figure 10, item 1008).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
The examiner notes that the claims are reasonably covered by Park, but the applicant’s invention regards especially using a mobile device to store a user’s preferred sound generation settings, which after connecting the user’s mobile device to the instrument programs the instrument according to the user’s preferences preparing the instrument for the user using the instrument for music practice. Then a second user with a different mobile device can connect their mobile device to the instrument to prepare it for their practice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 30, 2021